DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Maziarz (20180112414).
Claim 1.  Maziarz discloses a weeping control joint system comprises: 
a substrate wall (220), the substrate wall being vertically oriented such that force of gravity is downward on any water standing on an exterior surface of the substrate wall, the substrate wall having a top portion and a bottom portion opposite of the top portion; 
an exterior wall covering (260) having an exterior surface facing away from the substrate wall, whereby the exterior surface is exposed to rain and weather, and whereby the exterior wall covering covers the exterior surface of the substrate wall; 
a vent (10) disposed at the top portion of the substrate wall such that air passes from the top portion of the substrate wall from outside the exterior surface of the exterior wall covering at the top portion of the substrate wall to the substrate wall and downward via the vent (as seen at pat 280 of figure 4 and as noted throughout the disclosure);  
a weeping control joint (110 or 410 as seen in the figures and noted in the disclosure) disposed at a distance below the vent, the weeping control joint comprising a drainage structure (the structure of the weeping control joint where the water drains; as noted in the annotated figure below including 150,450), arranged such that the drainage structure of the weeping control joint is in fluid communication with vent, wherein water collecting above the weeping control joint is directed through the drainage structure of the weeping control joint to the exterior surface of the exterior wall covering (as noted at least at paragraph 0036-0037,0045); and 
a pattern of channels (interpretation a-160 or alternatively interpretation b- 240) disposed between the vent and the weeping control joint and between the exterior surface of the substrate wall and the exterior wall covering, the pattern of channels being in fluidic communication between the vent and the drainage structure of the weeping control joint such that air from the vent above the pattern of channels vents the pattern of channels wherein liquid water between the exterior wall covering and the exterior surface of the substrate wall flows under the influence of gravity through the pattern of channels to the drainage structure of the weeping control joint and through the drainage structure of the weeping control joint to the exterior surface of the exterior wall covering (as noted at least at paragraphs 0036-0037,0045).
Claim 2. The weeping control joint system of claim 1, further comprising a first layer of material (230) permeable to water vapor and impermeable to liquid water, the first layer of material being disposed between the exterior surface of the substrate wall and the pattern of channels and extending in one or more overlapping layers from the vent to the weeping control joint.
Claim 3. The weeping control joint system of claim 2, further comprising a second layer of material (240; where the pattern of channel is interpretation a) permeable to standing liquid water, the second layer of material being disposed between the pattern of channels and the exterior wall covering and extending in one or more overlapping layers from the vent to the weeping control joint, wherein standing liquid water permeating the second layer flows under the influence of gravity through the pattern of channels (as noted throughout the disclosure). 
Claim 4. The weeping control joint system of claim 3, further comprising a flange (140,440) extending outwardly from the weeping control joint into a portion of the exterior wall covering.
Claim 5. The weeping control joint system of claim 4, wherein the exterior wall covering comprises a lath (250) and stucco (260) layer wherein the stucco is filling at least some of the gaps in the lath such that the stucco is fixed by the lath to the substrate wall, the lath being disposed as a layer between the second layer of material and the exterior surface of the exterior wall covering.
Claim 11.  The weeping control joint system of claim 1, wherein the drainage structure of the weeping control joint comprises a drip lip (142 and similar location in the embodiment of figure 6A or alternatively at 132).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maziarz (20180112414) in view of Larson (7634883).
Claim 6.  Maziarz discloses the weeping control joint system of claim 5, but does not expressly disclose the system comprising a seam, wherein the seam is formed by the butting together of the substrate wall and a lower substrate wall disposed below the substrate wall, and the weeping control joint is disposed at the seam.  However it is known in the art to have weeping control joint systems, such as the one of claim 5 above, disposed at a seam (134), wherein the seam is formed by the butting together of the substrate wall (140) and a lower substrate wall (130) disposed below the substrate wall.  For example, Larson discloses a weeping control comprising a seam, wherein the seam is formed by the butting together of the substrate wall and a lower substrate wall disposed below the substrate wall, and the weeping control joint is disposed at the seam.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and modify the system of Maziarz to comprise a seam formed by the butting together of the substrate wall and a lower substrate wall below the substrate wall as taught by Larson, to provide water protection to the wall at the seam.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maziarz (20180112414) in view of Brunson (20030126810).
Claim 7.  Maziarz discloses the weeping control joint system of claim 1,  but does not expressly disclose the structure or material of the pattern of channels/drainage mat 240 but does disclose that it is a known as a drainage mat.  
It is known in the art to have drainage mats with a pattern of channels defined by a first layer permeable by water vapor and substantially impermeable by liquid water flowing through the pattern of channels, a second layer disposed opposite of the first layer and being sufficiently permeable to standing water such that standing water passes through the second layer, and a plurality of structures arranged between the first layer and the second layer.  For example, Brunson discloses a drainage mat having a pattern of channels defined by a first layer (3) permeable by water vapor and substantially impermeable by liquid water flowing through the pattern of channels (as noted at paragraph 0028), a second layer (18) disposed opposite of the first layer and being sufficiently permeable to standing water such that standing water passes through the second layer (as noted a paragraph 0028) and a plurality of structures (12) arranged between the first layer and the second layer.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and substitute the rainscreen/drainage mat including a pattern of channel of Maziarz to be a drainage mat including a pattern of channels and first and second layers with and a plurality of structures as taught by Brunson (as noted previously) to achieve the predictable result of a wall system that prevents undesired ingress of or damage from water by allowing for drainage and ventilation.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maziarz (20180112414) in view of Baltz et al (20190194954).
Claim 12.   Maziarz discloses the weeping control joint system of claim 11, but does not expressly disclose wherein the drip lip downwardly extends from a peak of the weeping control joint, the peak comprising a first peak surface extending outwardly and downwardly from the drainage structure and a second peak surface extending from the first peak surface in a inwardly and downwardly direction, the change in direction from the first peak surface to the second peak surface defining the peak, the drip lip extending from the peak in a direction downwardly from the peak, such that a seam formed between exterior surface of the exterior wall covering below the peak and a portion of the second peak surface below the peak is covered by the drip lip.  However Maziarz does disclose a first peak surface (130) extending outwardly and downwardly from the drainage structure and a second peak surface (136) extending from the first peak surface in inwardly and downwardly direction.  It is known in the art to have a drip lip downwardly extend from a peak, where the peak is the change in direction from the first peak surface to the second peak surface.  For example, Baltz discloses a weeping control joint system having a drip lip (48/50, see figure 5) downwardly extending from a peak of the weeping control joint, the peak comprising a first peak surface (above 48/50) extending outwardly and downwardly from the drainage structure and a second peak surface (44 figure 5) extending from the first peak surface in a inwardly and downwardly direction, the change in direction from the first peak surface to the second peak surface defining the peak (at 48), the drip lip (50) extending from the peak in a direction downwardly from the peak, such that a seam formed between exterior surface of the exterior wall covering below the peak and a portion of the second peak surface below the peak is covered by the drip lip.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and modify the weeping control joint of Maziarz to include a drip lip extending from the peak in a direction downwardly from the peak to achieve the predictable result of an aesthetic finish and water protection at bottom of the wall substrate.
Allowable Subject Matter
Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635